Citation Nr: 1450269	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  11-25 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than September 17, 2009 for the grant of service connection for a psychiatric disability.

2.  Entitlement to a 70 percent disability rating for the service-connected psychiatric disability prior to December 15, 2011. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Whether new and material evidence has been received to reopen a claim seeking service connection for a neck disability.

5.  Whether new and material evidence has been received to reopen a claim seeking service connection for a back disability.

6.  Entitlement to service connection for a neck disability.

7.  Entitlement to service connection for a back disability.

8.  Entitlement to service connection for a right hip disability.

9.  Entitlement to service connection for a right knee disability.

10.  Entitlement to service connection for a right forearm disability, to include as secondary to a service-connected psychiatric disability.

11.  Entitlement to service connection for a left forearm disability, to include as secondary to a service-connected psychiatric disability. 

12.  Entitlement to service connection for a right hand disability, claimed as loss of use, to include as secondary to a service-connected psychiatric disability.

13.  Entitlement to an effective date earlier than September 19, 2011 for the assignment of a 20 percent rating for a right shoulder disability.


REPRESENTATION

Appellant (the Veteran) is represented by: Georgia Department of Veterans Service


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The Veteran had active duty service from January 1968 to January 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the RO in Atlanta, Georgia.  A February 2010 rating decision granted service connection for PTSD and assigned an initial disability rating of 10 percent, effective September 17, 2009, denied service connection for back, hip, and knee disabilities, and denied reopening of service connection for a neck disability.  A June 2010 rating decision denied service connection for bilateral forearm damage and a right hand disability.  A February 2011 rating decision denied TDIU entitlement.  An April 2011 decision granted service connection for a right shoulder disability and assigned an initial rating of 10 percent, effective October 18, 1984.

In November 2012, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2014).  A transcript of the hearing is associated with the claims file.

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  

The issue of an effective date earlier than September 19, 2011 for the assignment of a 20 percent rating for a right shoulder disability and the inextricably intertwined issue of entitlement to TDIU prior to September 19, 2011 are addressed in the REMAND below and are therein remanded to the RO for additional development.  


FINDINGS OF FACT

1.  The earliest date of a pending claim of entitlement to service connection for a psychiatric disability is September 17, 2009; the date entitlement to service connection for a psychiatric disability arose is earlier than the date of claim.

2.  Prior to December 15, 2011, the Veteran's psychiatric disability was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; the Veteran does not assert that there was total occupational and social impairment during any period. 

3.  Since September 19, 2011, the schedular criteria for TDIU have been met and the Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation.  

4.  In an unappealed June 1985 rating decision, the RO denied service connection for a neck disability; the evidence associated with the claims file subsequent to the June 1985 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a neck disability; it is neither cumulative nor redundant of evidence already of record; and it raises a reasonable possibility of substantiating the claim.

5.  In an unappealed August 2002 rating decision, the RO denied reopening of service connection for a back disability; the evidence associated with the claims file subsequent to the August 2002 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a back disability; it is neither cumulative nor redundant of evidence already of record; and it raises a reasonable possibility of substantiating the claim.

6.  Current disabilities of the neck, back, right hip, right knee, right forearm, left forearm, and right hand are not related to service or to any service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date earlier than September 17, 2009 for the grant of service connection for a psychiatric disability are not met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5101 (West 2002); 38 C.F.R. §§ 3.102, 3.151, 3.400 (2014).

2.  Prior to December 15, 2011, the criteria for a disability rating of 70 percent for the service-connected psychiatric disability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2013).

3.  Since September 19, 2011, the criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2013).

4.  The criteria for reopening the claim of entitlement to service connection for a back disability are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2014).

5.  The criteria for reopening the claim of entitlement to service connection for a neck disability are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2014).

6.  A back disability was not incurred in service, is not presumed to have been incurred in service, and is not proximately due to or a result of any service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

7.  A neck disability was not incurred in service, is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

8.  A right hip disability was not incurred in service, is not presumed to have been incurred in service, and is not proximately due to or a result of any service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

9.  A right knee disability was not incurred in service, is not presumed to have been incurred in service, and is not proximately due to or a result of any service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

10.  A right forearm disability was not incurred in service and is not proximately due to or a result of any service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

11.  A left forearm disability was not incurred in service and is not proximately due to or a result of any service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

12.  A right hand disability was not incurred in service and is not proximately due to or a result of any service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Effective Date for Psychiatric Disability

The Veteran is seeking an earlier effective date for the grant of service connection for his psychiatric disability.  His essential contention, as gleaned from his hearing testimony and written correspondence, is that, although the condition was not diagnosed and treated for many years after service separation, he experienced actual impairment in his social and occupational functioning ever since service.  

After a review of all of the evidence, the Board finds that there is no dispute as to the facts essential to resolution of this appeal.  Specifically, the Veteran does not contend that he perfected an appeal of the initial denial of the claim in August 2002, or that he submitted an application to reopen any earlier than September 17, 2009.  

The record shows that the Veteran filed a notice of disagreement with the August 2002 rating decision in January 2003, and that the RO issued a statement of the case in April 2004 and instructed the Veteran to return a VA Form 9 or equivalent document within the later of one year after the date of mailing of the August 2002 decision (August 28, 2002) or 60 days from the date of mailing of the statement of the case April 22, 2004).  The next document received from the Veteran after the statement of the case was a VA Form 21-4138 received on September 17, 2009, requesting to reopen the claim.  Thus, he did not timely perfect the appeal.  

The laws and regulations governing effective dates establish that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  

The effective date of an award of disability compensation shall be the day following the date of discharge or release if application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1).  This statutory provision is implemented by a regulation which provides that the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  

While the Board understands the Veteran's concern that he had been seeking service connection for many years, on these undisputed facts, the Board finds no legal basis for the assignment of an effective date for the award of service connection prior to September 17, 2009.  The claim form (VA Form 21-4138) filed on that date is the earliest correspondence from the Veteran in the claims file regarding service connection for PTSD following the April 2004 statement of the case.  There is nothing in the record that could be interpreted as an earlier claim, formal or informal, for service connection, prior to September 17, 2009.

The Board acknowledges that the Veteran's psychiatric disability did not begin on the date the claim was filed.  This is clear.  However, as set out above, a claim is a necessary element of the establishment of an effective date for service connection.  The date of onset of the disability is a separate component.  

The Board finds that VA treatment records and/or examination reports, to the extent that they establish an earlier onset of the disability, cannot serve as a claim (formal or informal) for service connection.  The United States Court of Appeals for Veterans Claims (Veterans Court) in Criswell v. Nicholson, 20 Vet. App. 501 (2006) in pertinent part held that the mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  See also Brannon v. West, 12 Vet. App. 32, 35 (1998); 38 C.F.R. § 3.155(a).  

It is well settled that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing.  See Criswell, citing MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed.Cir.2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits); also citing Rodriguez v. West, 189 F.3d 1351, 1353 (Fed.Cir.1999) (noting that even an informal claim for benefits must be in writing); also citing Brannon, 12 Vet. App. at 35.  

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of VA examination will be accepted as an informal claim for increased benefits or an informal claim to reopen.  The date of examination will be accepted as the date of receipt of the claim.  See 38 C.F.R. § 3.157(b).  In this case, there was no prior claim for compensation that was disallowed for the reason that any of the claimed disabilities was not compensable in degree.  

In summation of the Board's findings, prior to September 17, 2009, there was no pending claim for service connection for a psychiatric disorder.  VA treatment records do not serve as a formal or informal claim for service connection.  As such, an effective date prior to the date of receipt of the Veteran's claim for service connection is legally precluded.  

The controlling statute and regulation provide that the effective date for a grant of service connection is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  Here, there is no dispute.  Therefore, the date of claim, September 17, 2009, is the later of the two dates, and is the appropriate effective date.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).

Evaluation of Psychiatric Disability

The Board notes initially that the issue developed by the RO also included a claim for a disability rating in excess of the 70 percent rating assigned effective December 15, 2011.  However, at the Board hearing, the Veteran testified that he was not claiming entitlement to a rating in excess of 70 percent and he wished to limit his appeal to a psychiatric rating of 70 percent.  Accordingly, as the Veteran's request was reduced to writing in the transcript, the Board finds that there remains no question of law or fact to be resolved by the Board regarding a psychiatric rating in excess of 70 percent.  

The current appeal arises from a claim of entitlement to service connection for PTSD received at the RO on September 17, 2009.  In a February 2010 rating decision, the RO granted service connection for PTSD and assigned an initial rating of 10 percent, effective September 17, 2009.  In a February 2011 rating decision, the disability rating was increased to 30 percent, effective April 13, 2010.  In a September 2011 rating decision, the rating was increased to 50 percent retroactive to September 17, 2009.  In a January 2012 rating decision, the RO increased the rating for PTSD to 70 percent, effective December 15, 2011 (a date corresponding to a VA examination which established that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood).  

Pertinent to the claim on appeal, the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings: A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  

The Board finds that the adjudicatory history of this appeal, as demonstrated by repeated changes in the disability rating assigned to the period in question, reflects a difficulty of VA adjudicators in determining the correct evaluation and not a true change in the type or degree of symptomatology experienced by the Veteran.  His symptoms and level of impairment have remained quite steady throughout the period on appeal.  Significantly, the December 2011 examination report selected as the effective date for the 70 percent rating does not reflect a recent increase in symptoms, but simply provides the first clinical estimation of the rating criteria.  As will next be discussed, the Board accepts the RO's conclusion that a 70 percent rating is warranted, but finds that the rating should be effective for the entire period on appeal, since September 17, 2009.  

Regarding work, a July 27, 2009 VA psychiatrist outpatient note reveals the Veteran's irritability was affecting his work.  In a December 2009 note, the Veteran reported that he had not worked since July 2009 and that he was feeling paranoid when his co-workers were too close to him.  Thus, the service-connected psychiatric disability has resulted in a deficiency in work.  

Regarding school, the Veteran has applied for VA vocational rehabilitation benefits and was denied based on a determination that attaining an occupational goal was infeasible in light of his disabilities.  While this determination is not specifically limited to his service connected psychiatric disability, the Board resolves any doubt on the question of whether his psychiatric disability has resulted in a deficiency in school functioning in favor of the claim.  

Regarding family relations, a July 27, 2009 VA psychiatrist outpatient note reveals the Veteran's irritability was affecting his relationship with his girlfriend and children.  Thus, the service-connected psychiatric disability has resulted in a deficiency in family relations.  

Regarding mood, a July 27, 2009 VA psychiatrist outpatient note reveals the Veteran's mood was up and down.  The Veteran had difficulty with anger and irritability, and reported his anger was getting worse.  Thus, the service-connected psychiatric disability has resulted in a deficiency in mood.  

While there does not appear to be any specific deficiency in judgment or thinking, in light of the deficiencies in work, school, family relations, and mood, the Veteran has demonstrated deficiencies in most areas, and the Board concludes that the criteria for a 70 percent rating have been met during the entire period of this appeal.  As discussed above, a rating in excess of 70 percent is not sought.  

Entitlement to TDIU

The Veteran filed his claim for TDIU on April 16, 2010.  As of the implementation of the Board's decision here, the Veteran is service-connected for PTSD, rated at 70 percent since September 17, 2009, and a right shoulder disability, rated at 20 percent since September 19, 2011, and 10 percent prior to September 19, 2011.  The combined disability rating for the multiple service-connected disabilities for this period will be 70 percent prior to September 19, 2011 and 80 percent since September 19, 2011.  During that period, there is at least one disability rating at 40 percent or more.  Accordingly, the schedular criteria for TDIU are met.  

Records from the Social Security Administration (SSA) indicate that the Veteran has been considered disabled by SSA since July 18, 2009 and receives SSA disability benefits based primarily on a diagnosis of PTSD, generalized osteoarthritis, and neurological impairment of the upper extremities. 

A VA vocational rehabilitation infeasibility determination dated April 12, 2010 indicates that the Veteran was deemed unlikely to be able to achieve a vocational goal and further training was not recommended.  

It appears undisputed that the Veteran is in fact unemployable when all of his disabilities are considered.  The question remaining is whether the Veteran's service-connected disabilities (PTSD and right shoulder) are of sufficient severity to support a finding of unemployability without consideration of other nonservice-connected disabilities.  

The Board finds that the Veteran is not able to secure and follow a substantially gainful occupation due to his service-connected disabilities.  This finding is based primarily on the Veteran's training and prior job experience.  

Regarding the right shoulder disability, the Board notes that the Veteran is right handed, and that the disability has resulted in difficulty lifting and manipulating objects with his right arm.  A significant portion of the Veteran's employment history involves physical occupations, such as work in construction, housekeeping, and as a day laborer (see December 15, 2011 VA examination).  

Regarding PTSD, the Board notes that, while the Veteran has an extensive employment history since service, he has struggled with irritability and conflicts with his coworkers.  Due to his PTSD symptoms, he has repeatedly argued with coworkers and has been fired due to fighting with a coworker.  The Veteran has also abused drugs and alcohol (related to PTSD), which has interfered with his employment.  The Veteran is also prescribed medications to treat his PTSD which reportedly result in drowsiness.  

There is no evidence that the Board can discern that the Veteran possesses the training or work experience which would reasonably permit him to obtain or retain a job conforming to the above limitations.  Rather, the evidence indicates that his training and job experience is limited to professions which require the type of physical activity or social interaction that is precluded by his service-connected psychiatric disability and right shoulder disability.  

In this case, while the Veteran may retain the ability to perform certain occupational tasks, the evidence shows that he lacks the training and experience to realistically expect that he could obtain and maintain substantially gainful employment in such a position.  The type of occupation for which the Veteran possesses training and experience is no longer within his capabilities, and this is due-if not exclusively, then to a material degree-to service-connected disabilities.  As such, the Board concludes that, since September 19, 2011, the criteria for a TDIU are met.  As the schedular criteria for TDIU are not met prior to September 19, 2011, that issue will be addressed in the Remand below.  

Applications to Reopen Service Connection Claims

In a March 1985 rating decision, the RO denied service connection for a claimed low back disability.  The Veteran made repeated attempts to reopen the claim in subsequent years.  Applications to reopen service connection for a back disability were denied in June 1985, October 1994, and August 2002 decisions.  While the Veteran initiated an appeal of the August 2002 denial, he did not perfect the appeal following receipt of the statement of the case.  Moreover, new and material evidence was not received within one year of that decision (see 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010)).  The next correspondence from the Veteran was not received until September 2009.  Therefore, the August 2002 decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2014).  

In the March 1985 decision, the RO also denied service connection for claimed neck pain.  An application to reopen the claim of entitlement to service connection for a neck disability was denied in a June 1985 decision.  At the time of the June 1985 decision, the evidence of record did not establish the elements of (1) a current disability, (2) a neck injury or disease in service, or (3) a nexus between (1) and (2).  

Although notified of the RO's June 1985 decision and of his right to appeal, the Veteran did not initiate an appeal of that decision (see 38 C.F.R. § 20.200 (2014)); moreover, he did not submit new and material evidence within one year of that decision.  Therefore, it became final as to the evidence then of record, and is not subject to revision on the same factual basis.  

The current application to reopen was received on September 17, 2009.  

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

VA law defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A substantial amount of evidence has been received since the August 2002 denial of reopening of service connection for a back disability and since the June 1985 denial of reopening of service connection for a neck disability.  This evidence includes VA treatment records from the post-service period during which the Veteran was serving in the Army Reserves.  This evidence relates to the unestablished element of (1) a current disability of the cervical spine (see September 2002 x-ray showing early cervical spondylosis).  This evidence is neither cumulative nor redundant of evidence already of record and raises a reasonable possibility of substantiating the claim.  

Regarding the back, the additional treatment records and VA examination report (March 2011 VA examination) reflect additional diagnoses not previously noted.  The evidence also includes the Veteran's assertion as to a secondary service connection theory of etiology.  See Harder v. Brown, 5 Vet. App. 183 (1993) (where VA had previously denied a claim seeking service connection on a direct basis, a claim for service connection on a secondary basis was considered a new claim).  Accordingly, the Board finds that new and material evidence has been received regarding the neck and back disorders and reopening of each claim is warranted.  

As the Veteran was informed of the evidence necessary to substantiate these claims as well as the evidence necessary to reopen them, there is no prejudice in the Board addressing the merits of the claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service Connection Claims-Merits Discussion

The Veteran is seeking service connection for a neck disability, a back disability, a right knee disability, and a right hip disability on the basis that each resulted from a Jeep accident in service.  

The Veteran also asserts that a right forearm and hand disability and left forearm disability are proximately due to or a result of his service-connected PTSD.  He recently asserts that he injured the left forearm in 1974 during a PTSD-related nightmare which caused him to force his hand through a window.  However, he asserted to a VA clinician in July 1985 that the left arm injury was due to shrapnel he received in Vietnam in 1974.  He asserts that the right hand and wrist were injured by his need to compensate for the injured left hand.  

Service treatment records reveal the Veteran's involvement in an August 1969 Jeep accident.  However, there is no indication of any injuries other than to the back and right knee.  When treated following the accident, the Veteran complained of pain in the back and right knee, but did not report any symptoms regarding the neck, right hip, right hand, or either forearm.  The impression at the time of the accident was a bruise and muscle strain.  

The Veteran was treated again in November 1969 for right knee pain.  However, at no time during service was he treated for neck, hand, forearm, or right hip complaints.  

The service separation examination in November 1969 revealed normal clinical findings for the neck, spine, upper extremities, and lower extremities.  The Veteran completed a report of medical history on which he reported a history of low back pain after a Jeep accident, but no trouble now.  He reported no history of, or current, trick or locked knee, or swollen or painful joints.

The Board finds that the service treatment records provide probative evidence that there was no injury or disease in service regarding the neck, right hand, right hip, or bilateral forearms; and, that, while the Veteran's back and right knee were injured, symptoms in service were not chronic.  The Board attaches great significance to the immediate post-accident treatment report.  It is at this time that the extent of the Veteran's injuries was being determined.  It is reasonable to expect that all complaints and findings attributable to the accident would be recorded in that report.  The lack of reference to complaints of the neck, right hip, right hand, or either forearm is probative evidence that he did not injure those areas in the accident.  

Post-service evidence includes a November 1975 request for a soft cervical collar.  The reason was not specified; however, this report is some six years after separation from active duty.  

A February 1976 VA outpatient note reflects complaint of increased back pain over the prior two months.  The Veteran made reference to a Jeep accident in "1971" (as noted above, the Jeep accident actually occurred in 1969), but noted that he had sustained no immediate injury or sequelae.  The examiner's impression was early degenerative joint disease of the thoracic spine.  There was no opinion relating this diagnosis to service.  

A February 1977 VA treatment note reveals complaint of back pain following falling on ice two weeks prior.  While no neck injury was reported, the Veteran requested a note to his employer stating that he needed to wear a cervical collar.  A June 1979 treatment report notes that the Veteran had an ache in his lower back.  

Army Reserve examinations in July 1975, March 1979, and October 1981 reflect normal clinical findings for the neck, spine, upper extremities, and lower extremities.  Reports of medical history in July 1975, March 1979, and October 1981 reveal the Veteran's report that he had no history of recurrent back pain, swollen or painful joints, or trick or locked knee, and no recurrent back pain or trick or locked knee at any of those times.  

A line of duty investigation dated June 4, 1979 indicates that the Veteran sustained a right shoulder contusion in the line of duty during a period of active duty for training.  No other injuries were noted.  Service connection is already in effect for a right shoulder disorder.  

A July 1979 VA treatment record reflects a history of laceration to the left wrist with glass in 1974, resulting in surgery.  

A June 1983 injury report indicates the Veteran sustained an occupational injury on June 20, 1983 when he pushed open a door and the handle of the door came off and struck him on the back of the left arm.  The diagnosis was laceration of the left forearm.  

A July 7, 1983 clinical evaluation reveals complaint of pain in the left lower arm due to an industrial accident June 20, 1983, when the arm got "banged" at work.  The examiner noted a past history of muscle sprain in the left lower arm in 1972/1973 and has only use of the 3rd and 4th fingers of the left hand.  The Veteran complained of left elbow, wrist, and shoulder pain for 11 years.  

A May 1984 report from Boston City Hospital reveals that the Veteran sustained a head injury from a motor vehicle accident "1 hr ago."  The Veteran complained of neck pain and was fitted with a soft cervical collar.  

An April 1985 treatment report indicates that the Veteran was being treated for a 14-year-old neck injury.  The Veteran had been wearing a soft cervical collar since 1977.  While there is no record of treatment for the neck going back so early, even if true, that would place the injury in 1971, more than one year after the Veteran left active duty.  

An x-ray of the lumbar spine in August 1988 reveals some mild straightening of the lumbar spine, which was thought possibly due to spasm.  

VA neurology records from February 1990 indicate that the Veteran sustained a trauma to the left forearm with residual nerve damage and surgery in 1975 (roughly 5-6 years after separation from active duty).

An April 1994 report reveals a bakers cyst of the right popliteal area.  

An x-ray in September 2002 reveals a normal lumbosacral spine and early spondylosis involving the cervical spine manifested by osteophytes.  

An August 2009 x-ray reveals minimal osteoarthritis of the lumbar spine, mild loss of stature of the vertebral bodies, mild spondylosis, mild neural foramina encroachment, mild degenerative facet joints, and mild right sacroiliitis.  X-rays also reveal mild superior and inferomedial osteoarthritis involving the right hip joint with small pariarticular spurs and moderate osteoarthritis of the proximal tibiofibular joint.  

A February 2010 EMG report reveals a mild focal neuropathy of the right median nerve at the carpal tunnel region and chronic severe axonal injury in the left radial motor nerve in the mid/distal forearm region.  

A VA examination in March 2011 reveals a diagnosis of sacroiliitis.  The March 2011 examiner opined that the current diagnosis is less likely as not related to service.  The rationale was that there was no diagnosed spine condition in service.  

A VA examination in September 2011 reveals a diagnosis of right knee osteoarthritis, which was thought to be less likely as not related to service.  The rationale was that service treatment records cite right knee strain, not arthritis, and there was a finding of normal lower extremities at discharge from service, which does not reflect continuity of a knee condition.  

A VA examination in November 2011 reveals diagnoses of right (and left) hand osteoarthritis and status post left forearm surgery.  

To summarize the evidence, while the Veteran was involved in a Jeep accident in 1969 and reported right knee and back pain at the time, he did not report neck, hand, forearm, or hip symptoms.  There is no diagnosis of a chronic neck, hand, forearm, back, right hip, or right knee disorder at any time during service.  Moreover, the Veteran's neck, spine, upper extremities, and lower extremities were clinically normal at service separation, and the Veteran denied neck, back, or knee symptoms at the time of service separation.  Indeed, the Veteran's neck, back, upper extremities, and lower extremities were clinically normal for years after service separation.  

Based on the evidence of record, the Board finds that the current back, neck, right knee, right hip, right hand, and right and left forearm disorders were not present in service and did not become manifest for many years after service.  Moreover, there is no medical opinion that purports to relate any such disorder to service.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), establishing the etiology of musculoskeletal and neurological disorders which first manifest years after an asserted injury falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  To the extent the Veteran now asserts that the onset of symptoms corresponded to the in-service Jeep accident, or any other incident in service, the Board finds this assertion of lesser probative weight than the normal clinical findings following the Jeep accident and at service separation, as well as the clinical evidence establishing post-service onset of each claimed disability.  Accordingly, service connection on a direct or presumptive basis for the claimed disorders is not warranted.  

The Board acknowledges the finding of a November 2011 VA examiner that the left hand and forearm disabilities (left hand not on appeal) were at least as likely as not due to service, as they were documented in progress note June 24, 1983.  Again, the Veteran was separated from active duty in 1969.  The 1983 treatment reports document an occupational injury, not a service injury.  There is no evidence or assertion of an injury or disease in the line of duty during a period of active duty for training or inactive duty period associated with these claims.  Indeed, the Veteran asserted that he placed his left hand through a window during PTSD nightmare not that in sustained a line-of-duty injury.  The November 2011 opinion which is based on inaccurate facts is of no probative value.  

Regarding the secondary service connection argument, in addition to the fact that the Veteran has been inconsistent in describing which hand was affected, at times reporting it was the left hand, and at other times the right, there is no record of treatment for the injury the Veteran has described.  The only right hand disability appears to be osteoarthritis.  As noted above, the evidence shows that the Veteran injured the left wrist and forearm in occupational injuries in 1974-5 and again in 1983.  Moreover, to the extent the Veteran purports to relate his actions during a dream to his service-connected PTSD, this is lay speculation and is not competent evidence.  The Veteran is competent to report that he had a dream, and that he awoke with an injury; however, he is not competent to relate his dream and his actions during the dream to a psychiatric disability.  

As to the Veteran's assertion that several of the claimed disorders are related to chronic neck pain, as there is no service-connected neck disability, there can be no valid claim for secondary service connection.  Accordingly, the Board finds that service connection for the claimed disabilities of the neck, back, right knee, right hip, right forearm and hand, and left forearm, is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA) and has not identified any prejudice resulting any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination).  The RO sent notice letters in October 2009 (neck, PTSD, right arm, right hand), December 2009 (back, neck, right hip, right knee), and September 2011 (TDIU, PTSD, right hand, bilateral forearms).

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, records from the Social Security Administration, and private treatment reports identified by the Veteran.  The RO certified that VA treatment records from January 1970 to November 1975 were unavailable after numerous attempts were made to obtain them.  

The Veteran identified records from Massachusetts General Hospital in October 2009 for the "right" arm from 1971 to 1974.  The RO requested those records, but received no reply.  After notifying the Veteran of the lack of reply, he corrected the request to specify Boston City Hospital, and changed "right" to "left" and changed the years from 1971 to 1974 to "1971- or 1994."  In response to its request, the RO received records from 1983 pertaining to the left arm.  There is no reason to believe there are additional outstanding records.  

The RO has also obtained medical opinions regarding the claimed back disorder and right knee disorder.  The Veteran has made no specific allegations as to the inadequacy of either opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

The Board acknowledges that an opinion has not been obtained regarding the claims of entitlement to service connection for disorders of the neck, right hip, right hand, or bilateral forearms.  However, the Board finds that a VA examination is not necessary in order to decide these claims.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Veterans Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  

Here, as the service treatment records do not support an injury or disease in service, the only evidence that the claimed disorders are related to service is the Veteran's own conclusory generalized lay statements, which are unsupported by even speculative medical evidence.  Therefore, the Board finds that referral for a VA medical examination is not warranted.  

The Board acknowledges that, in Shade v. Shinseki, 24 Vet. App. 100 (2010), the Veterans Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  Here, unlike in Shade, the evidence does not substantiate a cervical spine injury in service.  

Similarly, the claim that disorders of the forearms and right hand were caused by a PTSD dream is a conclusory generalized lay statement unsupported by even speculative medical evidence.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2014).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Veteran's Board hearing, the Veteran was informed of the basis for the denial of his claims at the RO level and of the evidence necessary to substantiate the claims.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.









CONTINUED ON NEXT PAGE-ORDER

ORDER

An effective date earlier than September 17, 2009 for grant of service connection for the service-connected psychiatric disability is denied.

Prior to December 15, 2011, a 70 percent disability rating for the service-connected psychiatric disability is granted.

Since September 19, 2011, TDIU is granted.

Reopening of service connection for a neck disability is granted.

Reopening of service connection for a back disability is granted.

Service connection for a back disability is denied.

Service connection for a neck disability is denied.

Service connection for a right hip disability is denied.

Service connection for a right knee disability is denied.

Service connection for a right forearm disability is denied.

Service connection for a left forearm disability is denied.

Service connection for a right hand disability is denied.


REMAND

In an April 2012 rating decision, the RO granted an increased 20 percent rating for the Veteran's right shoulder disability, but made the effective date of the increased rating on September 19, 2011.  In May 2012, the Veteran filed a notice of disagreement with the effective date of the increased rating.  To date, a statement of the case has not been prepared.  

Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to the agency of original jurisdiction to direct that a statement of the case be issued.  See 38 C.F.R. §19.9(c)(2014); Manlincon v. West, 12 Vet. App. 238 (1999).

As prior to September 19, 2011, the schedular criteria for TDIU are not met, the issue is inextricably intertwined with the request for an earlier effective date for the 20 percent rating, and adjudication of that issue must be deferred.

Accordingly, these are REMANDED for the following action:

1.  Issue a statement of the case pertaining to the issue of entitlement to an effective date earlier than September 19, 2011 for the assignment of a 20 percent rating for a right shoulder disability, and in connection therewith, provide the Veteran with appropriate notice of his appellate rights.  

The Veteran is reminded that, to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed after receiving the statement of the case.  See 38 C.F.R. § 20.202 (2014).  

If, and only if, the Veteran perfects the appeal, that issue must be returned to the Board for appellate review. 

2.  Readjudicate the issue of TDIU entitlement prior to September 19, 2011.  Make a specific determination as to whether extraschedular referral is warranted.  If the benefit sought is not granted, that issue must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


